Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 12/29/2020.  Claims 1-30, of which claims 1 and 16 are independent, were pending in this application and have been considered below.
3.            Specification objections are withdrawn in view of the amendment.

Response to Arguments
4.            Applicant’s arguments, see Remarks, filed 12/29/2020, with respect to the rejection of claims 1 -10 and 16-25 on the ground of nonstatutory double patenting as being unpatentable over claims 3-10 of U.S. Patent No. 10594371 B2 in view of Hessler et al ( W02017135852A1 )(see ids) have been fully considered and are persuasive.  The rejection of claims has been withdrawn in view of the Terminal Disclaimer submitted and approved on 01/04/21.

Allowable Subject Matter
5.         Claims 1-30 are allowed.

7.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.         The following is a statement of reasons for allowance: 
Regarding claims 1 and 16, the prior art of record, specifically 
Hessler et al( W02017135852A1 )(see ids) teaches in fig. 1 for use by a user equipment (UE)(see fig. 8, for communicating with a network node), comprising:
receiving, from a base station, one or more signals for use in estimating channel quality for a downlink between the base station and the UE{receiving, from a network node, a downlink transmission for use in estimating channel quality(interference level, RSRP,CQI...) for upcoming downlink transmissions between the network node and the wireless device in [0041], [0054], wherein the downlink transmission for use in estimating channel quality comprises on or more reference signals in [0048], [0052/, the second interference level indication may be determined based on the second downlink reference signal in the same manner as the first interference...);
 (determining, a first frequency resource for transmitting a first uplink reference signal and a second frequency resource for transmitting a second uplink reference signal, based on allocating frequency resources comprising the first and second 
computing a first downlink channel quality estimate for the first frequency resource using the one or more signals (computing a first downlink channel quality estimate (determining interference level, RSRP, CQL.) for the first frequency resource in fig.1,block (120), [0054] using the one or more signals in [0048],then the received signal quality on the different subcarriers may be estimated at the wireless device from the used reference symbols of the data transmission, in [0052], the second interference level indication may be determined based on the second downlink reference signal ...);
transmitting a first RS precoded using the first downlink channel quality estimate (transmitting a first uplink reference signal in step (130) of fig. 1, at a zero power or at an ordered power using the comparison of the first downlink channel quality estimate (interference level, RSRP, CQL.) with a threshold in [0038],[0057], hence transmitting a first uplink reference signal which is threshold coded using the first downlink channel quality estimate);
Fun Sun et al ("Designs of precoding for LTE TDD using cell specific)  teaches in [0057], if the first/second interference level indication of the first/second frequency resource indicate(s) an interference level being below the threshold, the wireless device transmits the first/second uplink reference signal using a transmission power as ordered, or indicated, by the network node. However, if the first/second interference level indication of the first/second frequency resource indicate(s) an interference level that is equal or above the threshold, the wireless device determines the first/second 
 Koo Ja ho et al (US 20100265901 )(see ids)teaches in [0046] a user equipment is able to report channel state information (hereinafter abbreviated CSI) different from the recommended transmission properties (e.g., CQI, PMI, Rl) to a serving base station. In general, CSI feedback schemes are categorized into a quantization CSI feedback scheme and an analog CS feedback scheme, and [0089] an user equipment transmits analog CIS feedback information using an allocated PUSCH. Alternatively, a user equipment may transmit analog CIS feedback information using SRS (sounding reference signal) symbol.
However, none of the prior arts cited alone or in combination provides the motivation to teach transmitting a first reference signal (RS) precoded with a first downlink channel quality estimate, wherein: the first RS comprises the first downlink channel quality estimate, the first downlink channel quality estimate is based on a first frequency resource of the one or more signals, and a frequency band allocated for RS transmission includes the first frequency resource.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        January 12, 2021